MEMORANDUM ***
Daljit Kaur, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) decision summarily affirming the immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence credibility findings, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we review de novo due process challenges, Padilla v. Ashcroft, 334 F.3d 921, 923 (9th Cir.2003).
The IJ based his credibility finding on a number of inconsistencies in petitioner’s testimony concerning, inter alia, the number of times she was arrested and her support for Khalistan. These inconsistencies went to the heart of her asylum claim. See Chebchoub, 257 F.3d at 1043. The record does not compel the conclusion that petitioner’s testimony was credible. See Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998). Accordingly, petitioner failed to establish eligibility for asylum or withholding of removal.
Petitioner’s contention that the BIA’s opinion insufficiently articulated its reasons for denying relief is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.